Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Jan 2022 has been entered. 
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 25 Jan 2022.
Claims 1, 3-6, 8-12 are pending. Claims 5 and 6 are withdrawn. Claims 2 and 7 are cancelled. Claim 1 is amended. 
Claim Interpretation
 Regarding limitation “conductive member,” “circuit portion,” “pull-out portion,” and “connecting portions,” it is understood in light of the Specification and the figures that the “conductive member” as a whole comprises an electrically conductive wiring, electrode, and/or circuit arrangement, wherein a “circuit portion” is understood as comprising a portion of an electrical circuit to which power is directed to; a “pull-out portion” is understood as comprising an electrically conductive lead, wiring, line or path, and the like configured to guide/lead power to the circuit portion; and “connecting portions” is understood as comprising electrically conductive vias, terminals, or connectors and the like, configured to electrically connect two portions of an electrical circuit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 8, 9, 10, 11, 12 /are rejected under 35 U.S.C. 103 as being unpatentable over Hori (JP2005277335A hereinafter referring to English Machine translation) in view of Takahashi (US 2019/0355556 A1 having effectively filed date of 06 March 2017) and Atari (JP2002231798A hereinafter referring to English Machine Translation).
Regarding independent claim 1 Hori teaches a wafer holder (wafer support member 2, Fig. 2, 3a, 3b) comprising:
a ceramic base (ceramic body 4, Fig. 2, para. [0034]) having a wafer-mounting surface (6, Fig. 2, para. [0034]) as an upper surface; 
a conductive member (comprising electrode 8 and connecting member 20 including plurality of conductive plate-like bodies 18 and plurality of conductive columnar bodies 16, Fig. 2, 3, para. [0041]) embedded in the ceramic base, the conductive member including: 
a circuit portion (comprising electrode 8, Fig. 2, 3a) provided parallel to the wafer-mounting surface (6, Fig. 2), 
a pull-out portion (comprising plurality of conductive plate-like bodies 18, Fig. 2 and 3a) provided parallel to the wafer-mounting surface (6, Fig. 2) and spaced from the circuit portion (comprising 8, Fig. 2) in a direction opposite to a direction toward the wafer-mounting surface (6, Fig. 2), and
a plurality of connecting portions (comprising conductive columnar bodies 16, Fig. 2, 3a and 3b) configured to electrically connect the circuit portion (8, Fig. 2) and the pull-out portion (18, Fig. 2, 3a) to each other (para. [0041]); 
an electrode terminal portion (comprising power feeding terminal 10, Fig. 2 and 3a) connected to the pull-out portion (comprising 18, Fig. 2 and 3a), wherein a portion of the electrode terminal portion protrudes from the lower surface of the ceramic base (4, Fig. 2) , and the plurality of connecting portions (comprising 16, Fig. 3a) are arranged in a circumferential direction at an outer circumferential portion of the pull-out portion (comprising 18, Fig. 3a).
Hori does not explicitly teach a cylindrical support configured to support a lower surface of the ceramic base; the electrode terminal portion is housed in the cylindrical support; the plurality of connecting portions include a ceramic member covered with a metal layer.
However, Takahashi teaches a wafer holder used to support a wafer in a process chamber wherein the wafer holder includes a cylindrical support (comprising hollow ceramic shaft 29, Fig. 1 and 2) configured to support a lower surface of the ceramic base (comprising ceramic substrate 22, Fig. 1 and 2) (para. [0030]-[0031]); the electrode terminal portion (comprising conductor 35, Fig. 2) is housed in the cylindrical support (29, Fig. 2) (para. [0034]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a cylindrical support (Takahashi: 29, Fig. 1 and 2) configured to support a lower surface of the ceramic base; the electrode terminal portion is housed in the cylindrical support in view of teachings of Takahashi in the apparatus of Hori to enable supporting the base of the wafer holder in a processing chamber and protect the electrode terminal portion from the process environment inside the process chamber.
Hori in view of Takahashi as applied above does not explicitly teach that the plurality of connecting portions includes a ceramic member covered with a metal layer.
However, Takahashi teaches selection of materials of the conductive member (comprising RF electrode 23 including second RF zone electrode 25, Fig. 2) such that the difference in coefficient of thermal expansion from the ceramic base (22, Fig. 2) is small (paragraph [0036]).
Additionally, Hori teaches that the connecting portions (16, Fig. 2, 3a and 3b) can comprise a metal and a ceramic (para. [0048]).
Additionally, Atari teaches one or more connecting portions (comprising energizing portion 8, Fig. 1 and 2) is a ceramic member (comprising columnar ceramic molded body 19, Fig. 3) covered with a metal layer (comprising conductor paste 24, Fig. 3) (paragraph [0029]). Additionally, Atari teaches selecting a material of portion 8 to have a thermal expansion difference similar to that of the ceramic body/base 3 (paragraph [0026]). Atari teaches that such a configuration can enable reducing stress on the ceramic body/base and reliable energization for a long period of time with a simple structure (paragraph [0024]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure/select the material of the plurality of connecting portions (Hori: 16, Fig. 2, 3a and 3b) to comprise a ceramic member (Atari: 19, Fig. 3) covered with a metal layer (Atari: comprising conductor paste 24, Fig. 3) in view of teachings of Atari in the apparatus of Hori in view of Takahashi as a known suitable alternative material for the plurality of connecting portions which would enable reducing stress on the ceramic body/base and reliable energization for a long period of time with a simple structure (Atari: paragraph [0024]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 3, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above and Hori further teaches wherein the conductive member (comprising 8, Fig. 2, 3a and 4) constitutes an RF (i.e. high frequency) electrode (paragraph [0029], [0035]).
Regarding claim 4, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above and Hori further teaches a plurality of conductive members (comprising pair of electrodes 8 including the respective conductive plate-like bodies 18 and conductive columnar bodies 16, Fig. 2) (para. [0034]-[0035], [0041]).
Regarding claim 8, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above and Hori further teaches wherein the ceramic base (comprising 4, Fig. 1, 2) has a disk shape (i.e. circular-plate shaped, paragraph [0059]).
Regarding claim 9, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above and Takahashi further teaches wherein the cylindrical support (comprising 29, Fig. 1 and 2) has a circular cylindrical shape (Fig. 1 -3, paragraph [0032],[0037])[More specifically, Fig. 2 and 3 and paragraph [0032] discloses that the central region 22c  (shown as circular dotted line in Fig. 3) of the ceramic substrate 22 is defined by the projection/location of the cylindrical ceramic shaft 29, thus the cylindrical shaft/ support 29 is understood to have a circular cross sectional shape).
Regarding claim 10 and 12, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above including a ceramic member (see teachings of Atari).
Hori teaches wherein the ceramic material of the base is aluminum nitride, silicon nitride, or silicon carbide (para. [0054]). 
Atari further teaches that the ceramic member (19, Fig. 3, paragraph [0029]) comprises aluminum nitride and is a same type of ceramic as the ceramic body/base (comprising 3, Fig. 1; comprising 20, Fig. 3) (paragraph [0019], [0024], [0041]), thus meeting claim 10 (“wherein the ceramic member is made of a ceramic material selected from the group consisting of aluminum nitride, silicon nitride, silicon carbide, and aluminum oxide”) and claim 12 (“wherein the ceramic member is made of the same ceramic material as the ceramic base”) limitations respectively.
Regarding claim 11, Hori in view of Takahashi and Atari teaches all of the limitations of claim 1 as applied above including a ceramic member (see teachings of alternatively Atari). 
Examiner notes that limitation “wherein the ceramic base is made of a first ceramic material, and the ceramic member is made of a second ceramic material having substantially the same coefficient of thermal expansion as the first ceramic material” is broad and does not explicitly require the first and second ceramic material to be a different ceramic chemical compound and can include a same ceramic chemical compound having a substantially same coefficient of thermal expansion. 
Atari further teaches that the ceramic member (19, Fig. 3, paragraph [0029]) comprises aluminum nitride and is a same type of ceramic as the ceramic body/base (comprising 3, Fig. 1; comprising 20, Fig. 3) which also comprises aluminum nitride (paragraph [0019], [0024], [0041]). Thus, claim 11 limitations are met since both the ceramic member and the ceramic base is made of aluminum nitride and would have a substantially same coefficient of thermal expansion.
Response to Arguments
Applicant's arguments filed 25 Jan 2022 have been fully considered but they are not persuasive due to new rejection as necessitated by Applicant’s amendments as further discussed in detail below.
Applicant argues (remarks page 7-8) regarding independent claim 1 that the combination of  Takahashi, Yasumoto, Matsuse, and Hanada and the alternate combination of Takahashi, Atari, Matsuse, and Hanada fail to disclose or suggest "a plurality of connecting portions configured to electrically connect the circuit portion and the pull-out portion to each other… and the plurality of connecting portions are arranged in a circumferential direction at an outer circumferential portion of the pull-out portion" as currently claimed in amended claim 1.
Examiner responds that independent claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Hori in view of Takahashi and Atari wherein Hori teaches the configuration of the pull-out portion and the connecting portions as required by amended claim 1 (see detailed rejection in claims rejection above).
Applicant argues (remarks page 8-9) regarding independent claim 1 that Takahashi teaches that the pull-out portion/"jumper 27" is a band shape and does not have an "outer circumferential portion." Thus, Takahashi fails to disclose or suggest the claimed arrangement of the connecting portions in a circumferential direction at an outer circumferential portion of the pull-out portion, as currently claimed in amended claim 1.
Examiner responds that independent claim 1 rejection has been modified as necessitated by Applicant’s amendments. Takahashi is no longer cited to teach the pull-out portion and connecting portions. In the current rejections Hori teaches the configuration of the pull-out portion and the connection portions as discussed in detail in claims rejections above.
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 3-4, 8-12 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. (US 2017/0352567 A1) teaches a conductive member embedded in a ceramic base (206, Fig. 1, 4, para. [0021]), the conductive member including a circuit portion (comprising 212, Fig. 1, 4, 7) provided parallel to the wafer-mounting surface (i.e. top surface of 206, Fig. 1, 4), a pull-out portion (comprising 210, Fig. 1, 4, 7) provided parallel to the wafer-mounting surface and spaced from the circuit portion in a direction opposite to a direction toward the wafer-mounting surface, and a plurality of connecting portions (214, Fig. 1, 4, 7) configured to electrically connect the circuit portion (212, Fig. 1, 4, 7) and the pull-out portion (210, Fig. 1, 4, 7) to each other, the plurality of connecting portions (comprising 214, Fig. 1, 4 and 7) are arranged in a circumferential direction at an outer circumferential portion of the pull-out portion (comprising 210, Fig. 7) (Fig. 1, 4, and 7, para. [0025]-[0026], [0037], [0040],[0043]-[0044]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                          

/Jeffrie R Lund/Primary Examiner, Art Unit 1716